UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7273



ROBERT BURKE,

                                            Petitioner - Appellant,

          versus


WARDEN, FEDERAL    CORRECTIONAL   INSTITUTION
EDGEFIELD,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-2543-6-20AK)


Submitted:   November 4, 2004           Decided:    November 10, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant.
Christie Newman, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Burke, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Burke v. Warden, FCI Edgefield, No. CA-03-2534-6-20AK (D.S.C.

July 8, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -